Citation Nr: 0726188	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-31 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for service connection for residuals of a left 
shoulder injury, to include a distal clavicle fracture with 
subsequent acromioclavicular joint arthritis.

2.  Entitlement to service connection for residuals of a left 
shoulder injury, to include a distal clavicle fracture with 
subsequent acromioclavicular joint arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1955 to August 1955 
and from August 1958 to June 1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

The issue of entitlement to service connection for residuals 
of a left shoulder injury, to include a distal clavicle 
fracture with subsequent acromioclavicular joint arthritis, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 1961, the RO denied service connection for 
bursitis of the left shoulder.  The veteran was notified of 
that decision in a letter dated November 6, 1961 and did not 
appeal.  The November 1961 decision is final.

2.  Evidence received since November 1961, when considered by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the residuals of a left shoulder injury claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1961 decision which denied service 
connection for bursitis of the left shoulder is final. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2006).

2.  New and material evidence has been presented since the 
November 1961 decision denying the veteran's service 
connection claim for residuals of a left shoulder injury, and 
this claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Presumption of Regularity

As a preliminary matter, the Board notes that the veteran 
contends in an October 2003 letter to the RO that he never 
received the November 1961 letter denying his initial service 
connection claim on the basis that he failed to report for a 
VA examination. 

The Court of Appeals for Veterans Claims has held that there 
is a presumption of regularity that the Secretary properly 
discharges his official duties by mailing a copy of a VA 
decision to the last known address of the veteran and the 
veteran's representative, if any, on the date that the 
decision was issued. Woods v. Gober, 14 Vet. App. 214, 220 
(2000); 38 U.S.C.A. § 7104(e).  Thus, "clear evidence" is 
required to rebut the presumption of regularity. Clarke v. 
Nicholson, 21 Vet. App. 130, 134 (2007).  

An assertion of non-receipt, standing alone, such as the 
veteran makes here, does not rebut the presumption of 
regularity. Id. at 133.  Instead, the veteran must provide 
additional evidence to corroborate non-receipt, such as an 
addressing error by VA that was consequential to delivery. 
Id.  Absent evidence that the veteran notified VA of a change 
of address and absent evidence that any notice sent to him at 
his last known address has been returned as undeliverable, VA 
is entitled to rely on that address. Woods, 14 Vet. App. at 
220.

Here, the veteran makes a bare declaration of non-receipt 
without providing additional corroborating evidence.  The RO 
mailed the November 1961 letter to the veteran's last known 
address, the address listed on the veteran's original service 
connection claim of June 1961.  The veteran did not notify VA 
of a change of address prior to the mailing of the November 
1961 letter.  Consequently, the Board finds that the veteran 
was properly notified of the denial of his initial service 
connection claim for a left shoulder injury.

New and Material Evidence

The RO denied the veteran's initial claim for a service-
connected left shoulder injury, to include bursitis in 
November 1961 after the veteran failed to report for a VA 
examination.  The veteran was notified of this decision in 
that same month and did not appeal.  Thus, the decision 
became final.  The RO received another claim from the veteran 
dated August 2003 which indicated that he was seeking service 
connection for a left shoulder injury.  Since the claim had 
previously been denied in November 1961, it was properly 
characterized as a claim to reopen. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim. Id. 

The evidence received subsequent to the November 1961 letter 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Regardless of the 
RO's actions, the Board must still determine de novo whether 
new and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  The Board concludes that 
there is new and material evidence in this case.  

The evidence of record at the time of the November 1961 
letter consisted of the veteran's service medical records 
from July 1955 to May 1961. 

The additional evidence now of record includes a VA treatment 
note dated November 1999 and a VA Compensation and Pension 
(C&P) Examination report dated January 2004.  Neither of 
these records was considered previously and they relate to an 
unestablished fact necessary to substantiate the claim.  In 
particular, the C&P examination linked the veteran's current 
left shoulder injury to the claimed injury he sustained in 
service during hand-to-hand combat training.  Diagnoses 
contained in the veteran's SMRs were previously unable to 
make this link.  

Accordingly, the Board finds that the VA treatment records 
are new and material and serve to reopen the claim for 
service connection for residuals of a left shoulder injury.

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated 
October 2003 informed the veteran of the type of evidence 
needed to reopen his claim for service connection as well as 
an explanation of what evidence the veteran was to provide to 
VA in support of his claim and what evidence VA would attempt 
to obtain on his behalf.  The letter also asked that the 
veteran provide evidence in his possession that pertains to 
the claim.  Accordingly, the evidence shows that VA has met 
the notice and duty to assist provisions.  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the veteran given the favorable nature of the 
Board's decision.

ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for residuals of a left shoulder injury 
have been presented; to this extent, the appeal is granted. 

REMAND

In this case, the veteran contends that he injured his left 
shoulder during a hand-to-hand combat training class at Camp 
Pendleton, California.  The veteran reports that he 
subsequently received treatment for this injury at the U.S. 
Naval Hospital in Yokosuka, Japan.  According to the veteran, 
this treatment included five surgeries.

The Board notes that numerous service medical records (SMRs) 
exist detailing the veteran's claimed left shoulder injury, 
but there is no mention of any surgical procedures contained 
therein.  An SMR dated September 1959 shows that the veteran 
sought treatment for pain in his left shoulder blade.  The 
veteran reported at that time that he had injured his 
shoulder in October 1958.  The treating physician diagnosed 
the veteran as having a muscle tear and treated the veteran 
with heat applications.  The veteran was also given light-
duty assignment.  Approximately two weeks later, the veteran 
sought additional care after reporting a loss of sensation in 
his left arm.

In October 1959, the veteran was hospitalized at a U.S. Army 
Hospital for two months and given a complete neurological and 
orthopedic examination.  The neurological examination was 
normal, and x-rays taken of the left shoulder and scapula 
were interpreted as normal.    

SMRs reveal in great detail the course of treatment 
prescribed to the veteran at this time.  The veteran was 
treated with hypnosis, physical therapy, diathermy, Velpeau 
cast immobilization, tranquilizers, and ultra-sound therapy.  
The veteran reported that his symptoms became worse as a 
result of these treatments.  The veteran was diagnosed with 
"bursitis, chronic, left suprascapular" in December 1959 
and returned to duty.  He was seen on an out-patient basis 
after discharge from the hospital without relief of his pain.  

In August 1960, the veteran was hospitalized a second time 
after it was determined that he had been "useless to the 
Marines all year long."  The veteran reported continued pain 
in his left shoulder.  An objective physical examination and 
routine laboratory bloodwork conducted at that time were 
essentially normal.  The veteran underwent two muscle 
biopsies to rule out parasitic infestation, and the results 
of these tests were normal as well.  The veteran was later 
transferred to the U.S. Naval Hospital in Bethesda, Maryland 
in November 1960, and in April 1961, he appeared before a 
Physical Evaluation Board (PEB).  The veteran was discharged 
as unfit for service in May 1961 by reason of physical 
disability, to include conversion reaction, torticollis.

The record also reflects that the veteran was given a 
Compensation and Pension Examination (C&P) in January 2004 in 
conjunction with this current claim.  The veteran reported 
injuring his left shoulder in hand-to-hand combat practice in 
1961 while in service.  The veteran also reported having five 
surgeries on his shoulder.  A physical examination of the 
veteran revealed a well-healed, 12 centimeter scar over the 
spine of the scapula.  X-rays taken were interpreted to show 
a "healed distal clavicle fracture with significant AC joint 
arthritis."  The examiner opined that the veteran's pain and 
shoulder problems "do come from his previous injuries and 
multiple surgeries." 

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination. Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes. Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2. 

As noted above, in January 2004, VA conducted a C&P 
examination.  The examiner diagnosed the veteran as having 
"left shoulder problems," but it does not appear that the 
examiner reviewed the claims file before providing an 
opinion.

In addition, it is noted that the veteran reported that he 
received medical care through the VA Medical Center in 
Memphis, Tennessee, from 1961 on (see VA Form 21-4138 dated 
in October 2003).  VA is required to make reasonable efforts 
to help a veteran obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the United States Court of 
Appeals for Veterans Claims held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request VA medical records pertaining to the veteran that are 
dated from 1961 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The notice letter must 
provide information about the type of 
evidence necessary to establish a 
disability rating and an effective date 
for the disability on appeal.

2.  The RO should contact the appropriate 
VA medical facility in Memphis and attempt 
to obtain medical treatment records that 
are dated from 1961 to the present.  All 
efforts to obtain these records should be 
fully documented, and the VA medical 
facilities should provide a response if 
all of the records have already been 
provided.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  The RO should also 
attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.

3.  After the VA treatment records have 
been obtained, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to 
undergo an orthopedic examination to 
determine whether the veteran currently 
has a left shoulder injury.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate testing should be conducted at 
this time.  

The examiner should ask the veteran about 
the origin of the 12 centimeter scar over 
the spine of the scapula since it was not 
noted in service.  If the veteran 
currently has a left shoulder injury, the 
examiner is asked to express an opinion as 
to whether the left shoulder injury is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
veteran's military service.  If the 
examiner determines that the claimed left 
shoulder injury is not related to the 
veteran's service, the examiner is asked 
to address the January 2004 C&P opinion 
contained in the claims file.  The 
examiner must provide a complete rationale 
for any stated opinion. 

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  In the 
event that the veteran does not report for 
any scheduled examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address and the RO should also 
indicate whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


